      Case 8:20-cv-03092 Document 1 Filed 12/28/20 Page 1 of 9 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

MONICA SMITH,

             Plaintiff,

v.                                                        CASE NO.:

A CRANE RENTAL LLC, and
KEITH LESTER, individually,

         Defendants.
_________________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, MONICA SMITH (“Plaintiff”), hereby sues the Defendants, A

CRANE RENTAL LLC (“A CRANE”) and KEITH LESTER (“LESTER”) (collectively

“Defendants”) and alleges as follows:

                   JURISDICTION, VENUE AND PARTIES

      1.     This action is brought under the Fair Labor Standards Act, as

amended, 29 U.S.C. § 216(b), et seq. (“FLSA”) and the Florida’s Private

Whistleblower Act, Fla. Stat. § 448.101, et seq. (“FPWA”) arising from Defendants’

unlawful retaliation against Plaintiff because she objected to, and filed a complaint

with the U.S. Department of Labor, about unpaid overtime compensation.

      2.     This Court has subject matter jurisdiction over the FLSA claim

pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343 and has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367(a) over the state FPWA claims asserted

herein which are so related to the federal claims that they form part of the same

                                 · LECHNER LAW ·
      Case 8:20-cv-03092 Document 1 Filed 12/28/20 Page 2 of 9 PageID 2




case or controversy.

      3.    Venue is proper in this Court because all facts material to all claims

set forth herein occurred in Pinellas County, Florida.

      4.    At all times material, Plaintiff is and was a resident of Pinellas County,

Florida.

      5.    At all times material, Defendant A CRANE was/is a foreign limited

liability company authorized to conduct business in the State of Florida, with its

principal place of business at 11410 58th Street N., Pinellas Park, FL 33782.

      6.    At all times material, Defendant LESTER is and was a resident of

Pinellas County.

                          GENERAL ALLEGATIONS

      7.    Defendant A CRANE is a company that provides crane rental services

throughout Pennsylvania, Georgia and Florida.

      8.    Defendant LESTER is the Vice President of Business Development

and Special Projects of A CRANE. In that position, LESTER exercises significant

control over the company’s operations, has the power to hire and fire employees,

the power to determine salaries, the responsibility to maintain employment

records and has operational control over significant aspects of the company’s day-

to-day functions.

      9.    Defendants are employers as defined by the FLSA and FPWA.

      10.   At all material times, Defendants were an enterprise covered by the

FLSA, and as defined by 29 U.S.C. §203(r) and 203(s) and during all relevant times

                                         2
      Case 8:20-cv-03092 Document 1 Filed 12/28/20 Page 3 of 9 PageID 3




had at least two employees and had an annual dollar volume of sales or business

done of at least $500,000.

       11.   Plaintiff was engaged in interstate commerce during her employment

with Defendants.

      12.    Plaintiff was employed by Defendants during the relevant time period

as an hourly accounts receivable worker/office manager. As an hourly accounts

receivable worker/office manager, Plaintiff regularly utilized the internet,

telephone and interstate wires to engage in interstate communications with

customers, particularly out-of-state landlords.

      13.    As an hourly accounts receivable worker/office manager, Plaintiff

regularly handled and worked on goods and materials that have been moved in or

produced for interstate commerce.

      14.    Plaintiff was an employee of Defendants under the FLSA and FPWA.

      15.    Plaintiff was employed by Defendants from January 2018 through

November 19, 2020. Plaintiff was entitled to overtime compensation for all hours

worked over 40 in every workweek.

      16.    Defendants failed to comply with the FLSA because Plaintiff worked

in excess of forty (40) hours in at least one workweek but was not paid overtime

compensation as required by the FLSA.

      17.    Defendant LESTER is subject to individual liability under the FLSA

because he acted directly or indirectly in the interest of the employer in relation to

Plaintiff, exercised significant control over the company’s operations, has the

                                          3
      Case 8:20-cv-03092 Document 1 Filed 12/28/20 Page 4 of 9 PageID 4




power to hire and fire employees, the power to determine salaries, the

responsibility to maintain employment records and has operational control over

significant aspects of the company’s day-to-day functions.

      18.   Defendants’ violations of the FLSA were knowing, willful and in

reckless disregard of the rights of Plaintiff and all other similarly situated.

Defendants did not have reasonable grounds for believing that their acts were not

a violation of the FLSA.

      19.   In late September 2020, Plaintiff complained to management about

Defendants’ unlawful pay practices – refusal to pay overtime compensation –

which were violative of the FLSA. Defendants responded by informing Plaintiff

that the company has a policy or practice of not paying overtime.

      20.   On or about September 28, 2020, Plaintiff complained to U.S.

Department of Labor (“DOL”) about Defendants’ policy or practice of not paying

overtime. The DOL found that Plaintiff was indeed owed unpaid back overtime

compensation.

      21.   In response to Plaintiff’s complaints, Defendants immediately began

retaliating against her. The company decided to fire Plaintiff immediately after she

complained about the company’s policy or practice of not paying overtime

compensation. The Vice President even warned her that her tenure was likely over

soon after the company learned of the complaint.

      22.   Further retaliating against Plaintiff, Defendants terminated Plaintiff’s

employment on November 19, 2020. Management gave Plaintiff no reason for her

                                         4
      Case 8:20-cv-03092 Document 1 Filed 12/28/20 Page 5 of 9 PageID 5




termination, but the Vice President did accuse her of being a “dyke” and a “bully”

for filing a complaint.

      23.    A CRANE’s Vice President further retaliated against Plaintiff by

withholding her final paycheck. In fact, he expressly instructed Plaintiff that she

would not receive her final paycheck unless she signed a “Confidential Separation

Agreement and General Release,” in which she would be required to, inter alia,

“cooperate with A Crane and its employees during its transition” of her duties,

waive and release any and all claims she may have against the company, including

under the FLSA, agree not to “disparage or defame” the company, and submit to

arbitration in Pittsburgh, Pennsylvania.

      24.    Plaintiff has been required to retain the undersigned counsel to

represent her in this action and is obligated to pay them a reasonable fee for their

services.

                                  COUNT I
                             RETALIATION – FLSA
                             (BOTH DEFENDANTS)

      25.    Plaintiff hereby incorporates by reference the allegations contained in

Paragraphs 1 to 24 as if fully restated herein.

      26.    Section 15(a)(3) of the FLSA states that it is a violation for any person

to “discharge or in any other manner discriminate against any employee because

such employee has filed any complaint or instituted or caused to be instituted any

proceeding under or related to this Act, or has testified or is about to testify in any

such proceeding….”

                                           5
      Case 8:20-cv-03092 Document 1 Filed 12/28/20 Page 6 of 9 PageID 6




      27.    By objecting to management and to the DOL about Defendants’

unlawful pay policies and practices which were violative of the FLSA, Plaintiff

engaged in an activity protected by the FLSA.

      28.    By being discharged and suffering other retaliatory adverse actions

alleged herein, Plaintiff suffered an adverse action by Defendants immediately

subsequent to, and because of, her protected activity.

      29.    Plaintiff’s termination was directly caused by, and was a result of, her

protected activity.

      30.    By discharging Plaintiff and engaging in the other retaliatory conduct

alleged herein because of her statutorily protected activity, Defendants engaged in

unlawful retaliation in violation of 29 U.S.C. § 215(a).

      31.    Plaintiff has suffered damages including lost wages, lost benefits,

emotional distress, anguish, interest and attorney’s fees and costs.

      WHEREFORE, Plaintiff demands judgment against Defendants and relief

in the form of: (i) Economic damages, including lost wages, benefits, and other

remuneration; (ii) Reinstatement of full fringe benefits; (iii) Front and back pay;

(iv) Liquidated damages; (v) Any other compensatory damages allowable under

the law, including emotional distress damages; (vi) Attorneys’ fees and costs

pursuant to the FLSA; (vii) Prejudgment and post-judgment interest; and (viii)

Any other relief the Court deems appropriate.




                                          6
      Case 8:20-cv-03092 Document 1 Filed 12/28/20 Page 7 of 9 PageID 7




                                COUNT II
                 FLORIDA’S PRIVATE WHISTLEBLOWER ACT
                      (DEFENDANT A CRANE ONLY)

      32.    Plaintiff hereby incorporates by reference the allegations contained in

Paragraphs 1 to 24 as if fully restated herein.

      33.    Defendant A Crane is a corporation that, during the relevant period,

employed ten or more persons and is a covered employer under the FPWA.

      34.    By engaging in unlawful pay policies and practices which were

violative of the FLSA, Defendant A Crane engaged in an activity, policy, or practice

of Defendant A Crane that is in violation of a law, rule, or regulation.

      35.    By objecting to management about Defendant A Crane’s unlawful pay

policies and practices which were violative of the FLSA, Plaintiff objected to an

activity, policy, or practice of Defendant A Crane that is in violation of a law, rule,

or regulation.

      36.    By complaining to the DOL about Defendants’ unlawful pay policies

and practices which were violative of the FLSA, Plaintiff disclosed to an

appropriate governmental agency, under oath, in writing, an activity, policy, or

practice of Defendant A Crane that is in violation of a law, rule, or regulation.

      37.    During the DOL investigation into Defendants’ unlawful pay policies

and practices which were violative of the FLSA, Plaintiff provided information to

an appropriate governmental agency, person, or entity conducting an

investigation, hearing, or inquiry into an alleged violation of a law, rule, or

regulation by Defendant A Crane.

                                           7
       Case 8:20-cv-03092 Document 1 Filed 12/28/20 Page 8 of 9 PageID 8




      38.     Plaintiff engaged in an activity protected by the FPWA.

      39.     Defendant A Crane terminated Plaintiff’s employment and engaged in

the other retaliatory adverse actions alleged herein as a direct result of, and in

retaliation for, her opposition to the aforestated violations of law, rule or

regulation.

      40.     The retaliatory actions of Defendant constitute a violation of the

FPWA.

      41.     Defendant A Crane’s violations of the FPWA were knowing, willful

and in reckless disregard of the rights of Plaintiff.

      42.     As a direct result of the Defendant A Crane’s retaliatory actions,

Plaintiff has suffered damages.

      WHEREFORE, Plaintiff respectfully requests that this Court issue an

Order awarding:

              a.    Back pay and benefits;

              b.    Interest on back pay;

              c.    Front pay and/or lost earning capacity;

              d.    Compensatory damages;

              e.    Costs and attorneys’ fees;

              f.    For such other relief as the Court deems equitable.

                             JURY TRIAL DEMAND

      Plaintiff demands trial by jury as to all issues.

      DATED this 28th day of December, 2020.

                                            8
Case 8:20-cv-03092 Document 1 Filed 12/28/20 Page 9 of 9 PageID 9




                             Respectfully submitted,

                             /s/ Jay P. Lechner________
                             LECHNER LAW
                             Jay P. Lechner, Esq.
                             Florida Bar No.: 0504351
                             Jay P. Lechner, P.A.
                             Fifth Third Center
                             201 E. Kennedy Blvd., Suite 412
                             Tampa, Florida 33602
                             Telephone: (813) 842-7071
                             jplechn@jaylechner.com
                             shelley@jaylechner.com
                             Attorneys for Plaintiff




                                9
